Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.

Status of Claims
In the amendment filed on 30 March 2021, the following occurred: claims 1 and 12 were amended and claims 6-10 were cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

W. Scott Gaines on 23 April 2021 and confirmed via email received 26 April 2021.

The application has been amended as follows: 
1.  (Currently Amended)  A system for estimating a compliance metric indicating a usage of hygiene equipment by one or more operators, the system comprising:
an equipment sensor arrangement installed in the hygiene equipment, the equipment sensor arrangement configured to generate a signal indicating an actual use of the hygiene equipment by the one or more operators;
an opportunity sensor arrangement arranged in a vicinity of the hygiene equipment, the opportunity sensor arrangement configured to generate a signal indicating an opportunity for use of the hygiene equipment by the one or more operators;
a computing device in communication with the equipment sensor arrangement and the opportunity sensor arrangement, the computing device comprising at least one processor and a memory for storing computer executable instructions that, when executed by the at least one processor, cause the at least one processor to:
receive, from the equipment sensor arrangement, the signal indicating an actual use of the hygiene equipment,
receive, from the opportunity sensor arrangement, the signal indicating an opportunity for use of the hygiene equipment, 
receive metadata associated with an environment in which the hygiene equipment is to be used by the one or more operators, the metadata indicating  a number of occupied care points;
define a trained function including a plurality of neurons each having one or more inputs and an output, the plurality of neurons being arranged into a plurality of hierarchical levels including a bottom level having a number of inputs equal to the number of received signals and a top level having a single output, each neuron receiving an input value at each input, multiplying the input value by a 
estimate, using  the trained function, the compliance metric based on (i) the signal indicating an actual use of the hygiene equipment, (ii) the signal indicating an opportunity for use of the hygiene equipment, and (iii) the received metadata.

2.  (Previously Presented)  The system according to claim 1, wherein the signal indicating an opportunity for use of the hygiene equipment includes data indicating a presence of the one or more operators in the vicinity of the hygiene equipment.

3.  (Previously Presented)  The system according to claim 2, wherein the opportunity sensor arrangement comprises a camera, image recognition resources, a vicinity sensor, a door pass sensor, a light barrier, a time-of-flight sensor, RFID readers, or NFC equipment, or combinations thereof.

4.  (Previously Presented)  The system according to claim 1, wherein the signal indicating an actual use of the hygiene equipment and the signal indicating an opportunity for use of the hygiene equipment are generated during a same period of time.

5.  (Previously Presented)  The system according to claim 1, wherein the hygiene equipment comprises a soap dispenser, a dispenser for disinfectant solutions, gels or substances, a towel dispenser, a glove dispenser, a tissue dispenser, a hand dryer, a sink, a tap, or a radiation assisted disinfectant point.

6-10.  (Cancelled) 

11.  (Previously Presented)  The system according to claim 1, wherein the system further comprises a database configured to store data corresponding to the respective signals received from the equipment sensor arrangement and the opportunity sensor arrangement.


receiving, at a computing device, from an equipment sensor arrangement installed in the hygiene equipment, a signal indicating an actual use of the hygiene equipment by the one or more operators; 
receiving, at the computing device, from an opportunity sensor arrangement installed in a vicinity of the hygiene equipment, a signal indicating an opportunity for use of the hygiene equipment by the one or more operators; 
receiving, at the computing device, metadata associated with an environment in which the hygiene equipment is to be used by the one or more operators, the metadata indicating the number of occupied care points;
defining, by the computing device, a trained function including a plurality of neurons each having one or more inputs and an output, the plurality of neurons being arranged into a plurality of hierarchical levels including a bottom level having a number of inputs equal to the number of received signals and a top level having a single output, each neuron receiving an input value at each input, multiplying the input value by a corresponding coefficient, and outputting a sum of the resulting products, the coefficients being determined by training the trained function to output a compliance metric for a given set of use data, opportunity data, and metadata; and
estimating, by the computing device, using  the trained function,  the compliance metric based on (i) the signal indicating an actual use of the hygiene equipment,  (ii) the signal indicating an opportunity for use of the hygiene equipment, and (iii) the received metadata.


Reasons for Allowance
Claims 1-5 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims are directed to a particular system and method for using an artificial intelligence neural network to calculate a hand hygiene compliance metric using actual use of 
Regarding 101, applicant’s arguments are persuasive. The claims are understood to amount to a particular computer-specific approach to using a neural network to calculate a compliance metric. The particular steps that involve the training and implementation of the neural network cannot reasonably be considered an abstract idea consistent with USPTO guidance.
Regarding 103, the closest prior art is understood to be the prior art of record. As shown in the art of record, collecting hygiene equipment usage and opportunity data is known. Further, the broad implementation of using a neural network to calculate a hygiene compliance metric is understood to be an obvious modification. However, the prior art of record does not teach the collection of data related to the number of occupied care points and then using that data with the usage and opportunity data to train and implement a neural network in order to calculate and predict hygiene compliance. The prior art of record does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JONATHAN DURANT/Primary Examiner, Art Unit 3626